Latimer, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
Accused was charged with violating paragraph 2h, Air Force Regulation 34-21, and the pertinent portions of that directive are set forth in the principal opinion. While some evidence in the record indicates life insurance solicitation was permitted on the station, it is not contended that accused violated any base regulation and in fact it was not established that there were any such regulations. As it is my view that AFR 34-21, by its own terms, is not self-executing and requires implementation by installation commanders before the enumerated proscriptions become effective, I join in setting aside accused’s conviction for this offense. See United States v Ekenstam, 7 USCMA 168, 21 CMR 294; cf. United States v Curtin, 9 USCMA 427, 26 CMR 207.
With regard to the majority’s holding on the forgeries, however, I must register my dissent. The issue is simply whether the instruments uttered would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice. Citing Commonwealth v Dunleay, 157 Mass 386, 32 NE 356, as descriptive of “the inchoate nature” of insurance applications, the Court holds that absent an allegation of extrinsic facts showing how the applications could be or were used to prejudice the legal rights of another, the specifications are insufficient to charge the offense of forgery. Not only do my associates ignore our own holdings in this area, but insofar as the Dunleay case may be pertinent, I point out that the Court of Appeals of Alabama expressly declined to follow it in Dudley v State, 10 Ala App 130, 64 So 534. There the court, after extended analysis and discussion, held an application for life insurance could properly be the subject of forgery, and I invite the attention of the interested reader to that well-reasoned opinion.
But quite apart from civilian cases, I am sure that this decision flies full in the face of prior holdings by this Court in United States v Addye, 7 USCMA 643, 23 CMR 107; United States v Taylor, 9 USCMA 596, 26 CMR 376; and United States v Noel, 11 USCMA 508, 29 CMR 324. See also United States v Reynolds, 21 CMR 707. Cf. United States v Strand, 6 USCMA 297, 20 CMR 13. True it is that an insurance application is an offer, subject to acceptance by the insurer. That, however, is of no consequence, for even though documents involved in our prior *735decisions were not legally enforceable in the strict sense and could not require action by those to whom they were submitted, we have nonetheless held they may properly be the subject of forgery where they purport to confer a standing one otherwise would not have had. Here it must be borne in mind that the offeree, in acting, will rely upon the representations in the applications and, if they appear to be in order, may accept and undertake the insurance. Obviously, upon acceptance and issuance of insurance policies, contractual rights and obligations originating from the terms of the offer come into being. That is precisely what happened in the case at bar, as the insurance carrier bound itself to insure the named applicants for a short-term period. Moreover, the applications on their face waived the doctor-patient relationship and permitted the insurance company to obtain unwarranted confidential information. Thus, the false applications served to perfect insurance contracts, and accordingly they are properly the subjects of the offense of forgery under our prior holdings. Finally, the applications had a direct effect on the financial agreement between accused and the insurance agent, Hubbard. Having tendered to the agent apparently genuine applications which resulted in issuance of insurance policies, accused became entitled to a commission under the terms of their agreement.
Accordingly, and for the above stated reasons, I conclude the applications are subject to the provisions of Article 123, Uniform Code of Military Justice, 10 USC § 923, and thus I see no basis for upsetting the findings of guilty of forgery.